DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, lines 1-4, the Examiner is unclear whether the self-capacitance measurement circuitry and mutual-capacitance measurement circuitry being used for measuring capacitance? 
Claim 11 recites the limitation "said detection" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Still refer to claim 11, lines 6-7, the use of electrodes is unclear.  Should punctuation such as semicolons being inserted instead of commas? What is meant by “using both the first and second electrodes, for proximity detection over a first distance and of self-capacitance measurements”?  Does Applicant want to recite using first electrode to measure plurality of self-capacitance?  What is the self-capacitance? The capacitance of the first electrode? What/where are the self and the mutual capacitance come from?  What is first and second distance relate to the sensing circuit? Does Applicant want to recite distance from the object to the sensing circuit? 
Claims 12-29 are rejected for being dependent to the rejected claim 11.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-16, 20-22, 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bokma et al. (11,036,318 B2). 
 	Regarding claim 11, Bokma et al. discloses a capacitive sensing circuit comprising (Fig. 62A) first and second sensing electrodes (6222, 6223), self-capacitance measurement circuitry (6200) and mutual-capacitance measurement circuitry (6222 & 6110), wherein said sensing circuit utilize both self-capacitance sensing and mutual-capacitance sensing to optimally detect an engaging object (touch) via said electrodes (622, 6223), said detection comprising use of mutual-capacitance measurements, using both the first and second electrodes (6222, 6223), for proximity detection over a first distance (Between user’s finger and elements 6222, 6223) and use of self-capacitance measurements (Capacitance between 6223 and 6114), using said first sensing electrode(s)(The electrodes is confusing), said second sensing electrode(s) or both said first and second sensing electrodes (6222, 6223), for detection over a second distance (Distance between user’s finger and 6110), wherein said first distance is substantially larger than said second distance (See also fig. 66).  
	Regarding claim 12, Bokma et al. discloses grounded structures (6110) close to said electrode(s) (5222, 6223) in a mobile electronic product containing said circuit substantially limit proximity detection distance (Between user’s finger) with self-capacitance measurements.  
	Regarding claim 13, Bokma et al. discloses said object (User’s finger) is a human body part.  
	Regarding claim 14, Bokma et al. discloses said mobile electronic product is at least one product selected from the group consisting of an activity band or watch (100)(Fig. 1), a mobile phone, a tablet computer and a headphone or earphone (Note: The “or” reads on alternative exclusive embodiments).  
	Regarding claim 15, Bokma et al. discloses said grounded structures (6110) comprise at least one of a battery of said mobile product (Watch), a screen of said mobile product, a printed circuit board conductor or other grounded conductive structures in said product (The limitation is true for any prior art of mobile phone or watch including device of 100 of Bokma et al. since phone or watch must have battery to supply power).  
	Regarding claim 16, Bokma et al. discloses said mutual-capacitance measurements (Figs. 62a-62c) are used to detect object (User’s finger) proximity over the first distance (CFS, CFD), wherein said self- capacitance measurements are used to detect object proximity or touch over the second distance (CFS) and wherein a combination of said mutual-capacitance and self- capacitance measurements are used to detect object proximity or touch over a third distance (CSIG), with said third distance (CSIG) less than said second distance (CFS). 
Regarding claim 20, Bokma et al. discloses comprising an additional sensing channel  (6326b-6326d) used for reference measurements to compensate for at least one of temperature, noise and time, wherein the additional reference channel is not substantially influenced by said engaging object (6326b-6326d us force sensor which is not influenced by engaging object).
	Regarding claim 21, Bokma et al. discloses a decrease in said first proximity detection distance is used to either trigger (Col. 35 lines 52-54) or release a proximity detection event based on the self-capacitance measurements.  
Regarding claim 22, Bokma et al. discloses both the mutual-capacitance and self- capacitance measurements are used to identify when a device comprising said circuit is picked up from a surface (The limitation is true for any prior art including Bokma et al. since touch screen is pickup from surface).
Regarding claim 26, Bokma et al. discloses values obtained during said self- capacitance measurements (Fig. 67b) are used to determine when to change a reference value used during said mutual-capacitance measurements (Fig. 44c) and wherein said change uses subsequent mutual-capacitance measured values.  
Regarding claim 27, Bokma et al. discloses said self-capacitance measurement values are used to determine the baseline of reference values for subsequent mutual- capacitance measurements (Fig. 67b).  
Regarding claim 28, Bokma et al. discloses said self-capacitance measurement values are used to determine thresholds for proximity (Fig. 44c) or touch events discerned during subsequent mutual-capacitance measurements.  
Regarding claim 29, Bokma et al. discloses mutual-capacitance measurement values are used to reseed, adjust and/or reset subsequent self-capacitance measurements (Fig. 44)(The limitation is true for any prior art including Bokma et al. since measurement values can be used for anything including reseed, adjust or reset).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokma et al. (11,036,318 B2) in view of Yin et al. (US 2019/0235703 A1).
	Regarding claim 17, Bokma et al. discloses said product is a mobile phone (100) (Col. 9 lines 15-18) and wherein mutual-capacitance measurements are used to detect user proximity to the mobile phone.
Bokma et al. does not explicitly disclose facilitating a decision when to switch a screen of the mobile phone off, with said self-capacitance measurements used to detect when the mobile phone is on-ear.  
Yin et al. operation detection method and apparatus and mobile terminal and further discloses facilitating a decision when to switch a screen of the mobile phone off, with said self-capacitance measurements used to detect when the mobile phone is on-ear (Yin et al.’s par. [065]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the facilitating a decision when to switch a screen of the mobile phone off, with said self-capacitance measurements used to detect when the mobile phone is on-ear, as taught by  Yin et al. into the system of Bokma et al. because facilitating a decision when to switch a screen of the mobile phone off, with said self-capacitance measurements used to detect when the mobile phone is on-ear using the detected signal involves only routine experimental.
Regarding claim 18, Bokma et al. discloses the sensing electrodes (5410)(Fig. 54a) are also used as radio frequency antennas for communication.  
Claim(s) 19, 23-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokma et al. (11,036,318 B2) in view of Alameh et al. (US 2014/0239984 A1).
Regarding claim 19, Bokma et al. discloses said product is an activity band or watch (Col. 1, lines 65-66).
Bokma et al. does not explicitly discloses measurements are used to detect proximity when a band of the activity band or watch is fastened loosely, and wherein the self- capacitance measurements are used to detect user touch or proximity when said band is fastened tightly.  
Regarding claim 23, Bokma discloses every subject matter recited in the claim but does not disclose said product is a headphone or an earphone.
Regarding claim 24, pertinence to the discussion of claim 23, Bokma does not disclose the product is a head phone or ear phone.  Bokma discloses detection of a user proximity or touch event via said mutual-capacitance measurements but not via said self-capacitance measurements is used to determine that the product proximity.
Alameh et al. discloses capacitive sensor and further discloses measurements (1300)(Fig. 13) are used to detect proximity when a band of the activity band or watch is fastened loosely (By element 1320), and wherein the self- capacitance measurements are used to detect user touch or proximity when said band is fastened tightly.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate measurements are used to detect proximity when a band of the activity band or watch is fastened loosely, and wherein the self- capacitance measurements are used to detect user touch or proximity when said band is fastened tightly, as taught by Alameh et al. into the system of Bokma et al. because the use of measurements to detect loose or tight of band involves only routine experimental.
Regarding claim 25, Bokma et al. discloses detection of a user proximity event via both said mutual-capacitance and said self-capacitance measurements without detecting a user touch event (The user’s finger approaching) via said measurements is used to determine that the product has been removed from or out of the ears of said user (Figs. 67b, 68).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 16, 2022